Citation Nr: 1703362	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-08 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include spondylosis.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Linda Cox


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

The issues of service connection for a cervical spine disability and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a back disability, to include spondylosis, was previously denied in a May 1971 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final May 1971 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  A back disability, to include spondylosis, was incurred in service; such disability was not noted at entry into service; and there is not clear and unmistakable evidence demonstrating that such disability existed prior thereto.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision denying service connection for a back disability, to include spondylosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  The additional evidence presented since the May 1971 rating decision is new and material, and the claim for service connection for a back disability, to include spondylosis, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a back disability, to include spondylosis, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO denied service connection for a back disability, to include spondylosis, in a May 1971 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

A basis of the prior final denial was that the Veteran had no chronic back disability related to service, as evidenced by findings on VA examination that the Veteran no longer had complaints of back pain.  Evidence obtained since the May 1971 rating decision includes numerous medical records relating to back pain and problems, including an April 2016 VA spine examination and May 2016 medical opinion provided in connection with the Veteran's claim.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran might have a chronic back disability related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a back disability, to include spondylosis. 



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service; the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in September 2008, September 2009, March 2012 statements, and in his April 2016 hearing testimony, the Veteran generally asserts that a current back disability is the result of service.  He asserts that he was treated shortly after service for his back problems by a chiropractor.  

Service treatment records reflect that no back or spine injuries or defects were noted on May 1968 examination for entry into service; at that time, the Veteran reported a history of recurrent back pain, with notation that the Veteran had injured his back in childhood without sequelae.  Such records also contain an October 10, 1970, X-ray report reflecting that the Veteran had had back pain and stated that he had injured his back while working on a truck; lumbosacral spine X-rays revealed bilateral L5 pars interarticularis defect (spondylolysis) with minimal slip of L5 on S1 (spondylolisthesis).  An October 12, 1970, note indicates that the Veteran had been seen on several occasions for lower lumbar pain.  On examination, he was noted to have had no low back pain, but rather pain secondary to acute lifting injury felt over the left posterior ribs and muscles at about T-5; the impression was muscle sprain plus asymptomatic spondylosis, and he was given light duty for 5 to 10 days.  

In December 1970, the Veteran filed several service connection claims, including for a back condition.  Lumbosacral spine X-rays in connection with a January 1971 VA examination revealed chronic spondylosis of L5 on S1, linear irregular wide predisposing to the displacement.

Private treatment records from June 1994 to May 2006 reflect intermittent periods of treatment for various orthopedic complaints, including complaints of back pain.  A July 2009 letter from the Veteran's private chiropractor reflects that he first saw the Veteran in the late 1970s.  It also states that X-ray reports on previous history and chart notes indicated that, as of 1995, the Veteran showed a grade 1 spondylolisthesis of the 5th lumbar vertebra with severe degenerative disc disease of the 4th lumbar disc.

On April 2016 VA examination of the Veteran's back, the examiner diagnosed bilateral spondylolysis and degenerative arthritis of the spine.  

In a May 2016 addendum, the VA examiner opined that it was less likely than not that the Veteran's present back condition related to his back pain complaints while in service.  The examiner explained that it was unlikely that the L5 pars defect noted in service and immediately after was due to service as there was an orthopedic note stating that the condition was congenital, and as, during that time, the Veteran was complaining of mid back pain, not low back pain where the defect was.  For these reasons, the orthopedist concluded that the L5 pars defect was congenital and not relate to his complaints of back pain while in service.

The examiner noted, additionally, that the Veteran played football and wrestled prior to service, and that these contact sports tend to cause pars defects, without pain, and tend to be incidentally found later in life.  The examiner therefore determined that it was more likely that this defect occurred prior to service, but that the Veteran did not experience pain from the specific injury that caused it, as this was a common presentation of a pars defect.  The examiner stated that, with his history of contact sports in high school, this was the more likely cause of his injury.

Given the evidence as a whole, service connection for a back disability, to include spondylosis, must be granted.  

Neither spondylosis nor any defects, infirmities, or disorders of the back or spine were noted on entrance examination in May 1968, and the Veteran is therefore presumed to have been in sound condition with respect to his back and spine at entry into service.  The Veteran's spondylosis first manifested in service on X-ray examination after being seen on several occasions for lower lumbar pain, and was again assessed on post-service X-ray examination in January 1971.  Such spondylosis was further noted to have been documented in records dated back to 1995 by the Veteran's private chiropractor, and was diagnosed by the April 2016 VA examiner. 

The Board notes that there is some evidence of back injury prior to service.  This includes the Veteran's subjective report at entry into service of injury to his back in childhood, and the VA examiner's opinion that the Veteran's back disorder was the result of a contact sports injury prior to service.  However, such evidence does not rise to the level of clear and unmistakable evidence.  In this regard, the notation of the Veteran's childhood back injury at entry into service is not specific and accompanied by a notation that there were no sequelae.  Also, the only explanation given for the VA examiner's determination that the Veteran's condition was related to a contact sports injury prior to service was that such injuries were common in contact sports; the examiner gave no explanation as to why such injury would not be expected to be related to the physicality of the Veteran's service.  Moreover, the December 1970 in-service X-rays revealing spondylosis were in response to the Veteran being seen on several occasions for lower lumbar pain, and the January 1971 X-rays were provided in connection with a service connection claim for back disability filed by the Veteran approximately one month after service; the evidence, therefore, is not obvious and manifest that, even if the Veteran's spine condition had preexisted service, it was not aggravated by such service.  

The Board notes the May 2016 opinion of the VA examiner, but does not find it sufficiently probative to rebut the presumption of soundness.  The examiner determined that the Veteran's in-service spondylolysis L5 pars defect was "congenital," and therefore likely preexisted service, based on what the examiner perceived to be an orthopedic note stating that the condition was congenital.  However, there does not seem to be any such note in the actual service treatment records; rather, there appears to be a written notation included by the AOJ, stating "Congenital L5 pars interarticularis pre-existed by history," which was scanned into the electronic file.  Furthermore, despite the examiner's characterization of the L5 pars defect as "congenital," the examiner determined that the defect was most likely the result of a contact sports injury prior to service; the examiner did not explain how such a "congenital" defect could be the result of a specific injury.  

Furthermore, the other explanation given by the examiner as to why it was unlikely that the L5 pars defect was due to service was that, during the time in service that the Veteran received back X-rays, the Veteran was complaining of mid back pain, and not low back pain where the defect was.  However, while the October 12, 1970, treatment note-two days after the Veteran's in-service X-rays-noted that the Veteran did not have low back pain at that time, the same record states that the Veteran had been seen on several occasions for "lower lumbar pain," and as a result had been sent for the October 10, 1970, X-rays revealing the L5 pars defect.  

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a back disability, to include spondylosis, was incurred in service; that such disability was not noted at entry into service; and that there is not clear and unmistakable evidence demonstrating that such disability existed prior thereto and was not aggravated by such service.  Accordingly, service connection for a back disability, to include spondylosis, must be granted.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disability, is reopened.

Service connection for a back disability, to include spondylosis, is granted.  


REMAND

Regarding the Veteran's GERD claim, the Veteran asserts, in part, that GERD was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  The Veteran asserted in a September 2008 statement that he felt that his PTSD was the most likely contributing factor to his GERD due to nervousness, anxiety, and depression.  He has further asserted that he began receiving treatment for GERD shortly after service, but in April 2016 testified that he was not still being treated for it.

A February 1985 private upper gastrointestinal (GI) series revealed a 5 centimeter axial type hiatal hernia that was associated with a mild degree of gastroesophageal reflux.  The record reflects that the Veteran was scheduled for a VA esophageal examination in connection with his claim, along with other VA examinations, in December 2011 but did not report to them.  The Veteran explained in a March 2012 statement that he did not receive notification of his scheduled examinations, and requested that they be rescheduled.  VA examinations were subsequently rescheduled in connection with his other claims, to which he reported, but the examination referred in connection with his GERD claim was not.  

Thus, the Veteran should be rescheduled for a VA examination to determine whether GERD might be secondary to his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Veteran's primary contention regarding his claim for a cervical spine disability is that it is secondary to his service-connected back disability.  Private treatment records beginning in June 1994 reflect treatment for neck pain and problems, and the Veteran testified at his August 2016 hearing that he was told by his doctor that his neck problems were aggravated by his back condition.  However, there is no medical opinion of record regarding any nexus between the Veteran's cervical spine problems and back disability.  Thus, the Veteran should be provided a medical opinion regarding whether any current cervical spine disability is proximately due to, or aggravated by, his service-connected back disability, to include spondylosis.  See 38 C.F.R. §§ 3.159(c)(4), 3.310; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any upper GI disorder, to include GERD.  After reviewing the claims file, to specifically include the February 1985 private upper GI series indicating a 5 centimeter axial type hiatal hernia that was associated with a mild degree of gastroesophageal reflux, the examiner should determine:

For any current upper GI disorder, to include GERD, whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disorder was proximately due to, or aggravated (i.e. permanently worsened beyond its natural progression) by, his service-connected PTSD.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any cervical spine disorder.  After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current cervical spine disorder was proximately due to, or aggravated (i.e. permanently worsened beyond its natural progression) by, the Veteran's service-connected back disability, to include spondylosis.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


